Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2523 Page 1 of 35




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


    JENNIFER L.,                            MEMORANDUM DECISION AND ORDER (1)
                                             GRANTING DEFENDANT’S MOTION FOR
                   Plaintiff,              SUMMARY JUDGMENT (DOC. NO. 24) AND (2)
                                              DENYING PLAINTIFF’S MOTION FOR
    v.                                        SUMMARY JUDGMENT (DOC. NO. 25)

    UNITED OF OMAHA LIFE                               Case No. 2:18-cv-00848-DAO
    INSURANCE COMPANY,
                                                     Magistrate Judge Daphne A. Oberg
                   Defendant.



          The parties, Plaintiff Jennifer L. (“Ms. L.”) 1 and United of Omaha Life Insurance

Company (“United”), filed cross motions for summary judgment on Ms. L.’s claim for recovery

of long-term disability benefits under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. Having considered the parties’ memoranda and the

complete record in the matter, 2 the court GRANTS United’s Motion for Summary Judgment

(“Def.’s Mot.”) (Doc. No. 24) and DENIES Ms. L.’s Motion for Summary Judgment and

Memorandum in Support (“Pl.’s Mot.”) (Doc. No. 25) for the reasons set forth below.




1
  Pursuant to best practices in the District of Utah addressing privacy concerns in certain cases,
the court refers to the plaintiff by her first name and last initial only.
2
  The court concludes it does not need oral argument and will decide the motions on the basis of
the written memoranda, as provided for in Rule 7-1(f) of the District of Utah’s Local Civil Rules.
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2524 Page 2 of 35




    I.      BACKGROUND 3

         A. The Plan

         Ms. L. was a participant in an employee welfare benefit plan (the “Plan”) as part of her

employment as a Director of Group Sales with the Utah Olympic Legacy Foundation. (R. 361,

557.) The Plan provided eligible employees with both short-term disability (“STD”) and long-

term disability (“LTD”) benefits through insurance policies issued by United. (Id. at 11–49,

354–94.) The Plan pays benefits to participants who become disabled under the terms of the

LTD policy. (Id. at 366.) Under the Plan:

    Disability and Disabled mean that because of an Injury or Sickness, a significant change
    in [the participant’s] mental or physical functional capacity has occurred in which:
        a) during the Elimination Period, [the participant is] prevented from performing
            at least one of the Material Duties of [her] Regular Occupation on a part-time
            or full-time basis; and
        b) after the Elimination Period, [the participant is]:
                 1. prevented from performing at least one of the Material Duties of [her]
                     Regular Occupation on a part-time or full-time basis; and
                 2. unable to generate Current Earnings which exceed 99% of [her] Basic
                     Monthly Earnings due to that same Injury or Sickness.

(Id. at 386.) 4 The Plan defines “material duties” as the “essential tasks, functions, and

operations related to an occupation that cannot be reasonably omitted or modified.” (Id. at 387.)



3
 While each party disputes the other’s characterizations of the facts, the court pulls the factual
background directly from the administrative record rather than the parties’ characterizations.
The administrative record of Ms. L.’s claim, containing documents numbered UNITED-0001 to
UNITED-2209, was filed separately as Doc. No. 27. All references to the administrative record
are noted as R. 1 to R. 2209.
4
 The LTD policy contains two definitions of disability: an “Own Occupation Definition” of
disability lasting for two years, after which the definition changes to an “Any Occupation
Definition.” (R. 366, 386.) United only considered Ms. L.’s eligibility for “own occupation”
benefits. (See Def. Mot. 40, Doc. No. 24; Pl.’s Opp’n to Def.’s Mot. for Summ. J. (“Pl.’s
Opp’n”) 4, Doc. No. 29.)
                                                  2
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2525 Page 3 of 35




This includes “the ability to work for an employer on a full-time basis.” (Id.) “Regular

occupation” is defined as the occupation the participant is performing when her disability begins

and also encompasses similar positions included in the United States Department of Labor’s

Dictionary of Occupational Titles. (Id. at 388.) The Plan evaluates a participant’s “regular

occupation” based on how the occupation is “normally performed in the national economy.”

(Id.)

        B. Claim Background

        On November 8, 2015, Ms. L. was involved in a low-speed motor-vehicle accident. (R.

198.) According to Ms. L., she and the car behind her were both stopped at a red light. When

the light changed to green, the car behind her started forward, rear-ending Ms. L.’s car. (Id.)

Ms. L. did not hit her head and never lost consciousness. (Id. at 198, 1341.)

        Shortly after the accident, Ms. L. began physical therapy with Lauren Ziaks and Dan Ivie,

which she attended for more than a year. (Id. at 67–138.) During a concussion evaluation on

November 13, 2015, Ms. L. reported fatigue, headaches, and difficulty with tasks requiring

focus. (Id. at 67.) At a follow-up evaluation on March 1, 2016, Ms. L. reported consistent

headaches affecting her ability to work, read, and complete activities of daily living. She

reported feeling overwhelmed, dizzy, and anxious in public settings; however, she also reported

feeling significantly better than when she started physical therapy in November of 2015. (Id. at

95–97.)

        Ms. L. saw Melinda Roalstad, a certified physician assistant, on November 10, 2015. (Id.

at 196–200.) Ms. Roalstad determined Ms. L. suffered from a concussion without loss of

consciousness, whiplash injury of her cervical spine, deficiencies of smooth pursuit movements,


                                                 3
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2526 Page 4 of 35




muscle spasms of her head and neck, and convergence insufficiency. (Id. at 199.) During a May

24, 2016 visit, Ms. L. reported she was attending physical therapy, hiking, and biking—and that

“work [was] going good.” (Id. at 214.) She reported an average energy level of ninety percent.

(Id.) Ms. Roalstad found Ms. L.’s “cognitive function [was] lower than expected.” (Id. at 215.)

        As of June 2016, Ms. L. reported to Ms. Roalstad that her energy level was eighty percent

of normal and reported pain and daily headaches. She reported working eight to twelve-hour

days. (Id. at 218.) Then, during a September 2016 visit, Ms. L. complained of worsening neck

pain, average energy of fifty percent of normal, and chronic daily headaches. (Id. at 221.) She

did not report taking any medication at either visit. (Id. at 218, 221.) By September, Ms. L.

indicated she had vacationed for two weeks, obtained a puppy, and that she hiked and walked for

exercise. (Id. at 221.) She reported continuing to work, but not “full days” and she had a “pretty

flexible work schedule.” (Id.) Two months later, in November 2016, Ms. L. reported energy

levels between seventy and eighty percent while working around thirty hours per week. (Id. at

224.) She complained of anxiety, headaches, neck pain, and headaches triggered by “visually

focused work” and fatigue. (Id. at 224–25.) Ms. Roalstad noted Ms. L.’s cognitive functioning

was worse. (Id. at 225.)

        The medical notes also indicate Ms. L. had right shoulder surgery and a repair of a right

retinal tear. (Id. at 215, 534, 556.)

        Ms. L. underwent a functional MRI (“fMRI”) administered by Dr. Wendell Gibby on

November 30, 2016. (Id. at 235–38.) The report indicated normal brain activation in most areas

but noted some areas of abnormal activation “associated with short-term or verbal memory.” (Id.

at 236.)


                                                 4
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2527 Page 5 of 35




       Ms. L. continued to work for approximately thirteen months after the accident, although

sometimes with a reduced or modified schedule. (Id. at 221, 1338, 2178.) At various points

during the year after her accident, Ms. L. reported skiing, hiking, biking, and golfing. (Id. at 103,

214, 221, 227.) During a December 2016 visit to Ms. Roalstad, Ms. L. reported having skied for

a few hours that day, although she also reported daily headaches and an average energy level of

eighty percent of normal. (Id. at 227.)

       C. Short Term Disability and Additional Medical Records Considered

       Ms. L. submitted a claim for STD benefits on December 20, 2016 with a disability date

of December 22, 2016 and an estimated return-to-work date of March 2017. (R. 344.) Ms. L.’s

claim included an “attending-physician statement” by Ms. Roalstad, noting Ms. L.’s limitations

related to visual focus and cognitive function. (Id. at 348–49.) Ms. Roalstad anticipated Ms. L.

would be able to return to work in one to three months. (Id. at 349.)

       After Ms. L. submitted the STD application, she saw Andrew Nichols, Ph.D., for a

neuropsychological evaluation. (Id. at 241–53, 279–82.) Dr. Nichols diagnosed Ms. L. with

adjustment disorder with mixed anxiety and depressed mood, and a mild neurocognitive disorder

secondary to a traumatic brain injury. (Id. at 252, 281.) Overall, he noted that while there were

no “areas of profound impairment,” Ms. L.’s reductions in attention and executive functioning

and her delayed recall were likely to have “a marked impact upon her ability to sustain her pre-

TBI degree of workplace efficiency.” (Id. at 251.) Dr. Nichols concluded, “Ms. L.’s attentional

and auditory memory deficits [were] significant to the degree that she [would] benefit from

modifying aspects of her workplace environment whenever possible,” particularly with respect to

meetings and information processing. (Id. at 252.)


                                                 5
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2528 Page 6 of 35




       After filing for STD benefits, Ms. L. also began attending psychotherapy with Justyn

Manley, LCSW. (Id. at 167–73.) Ms. Manley diagnosed Ms. L. with adjustment disorder with

mixed anxiety and depressed mood. (Id. at 172.) Ms. L. attended counseling sessions with Ms.

Manley between February and June 2017. (Id. at 1202.)

       On February 13, 2017, United denied Ms. L.’s initial application for STD benefits. (Id. at

190–94.) In its decision, United recounted its review of Ms. L.’s medical records as well as her

continued work and recreational activities. (Id.) United ultimately concluded “there were no

identifiable cognitive or functional restrictions and limitations that precluded [Ms. L.] from

performing [her] job.” (Id. at 192.)

       In March 2017, Ms. L. began seeing Jason Smith, a chiropractor, for neck pain and

headaches. (Id. at 546.) She saw him approximately twenty-five times between March 2017 and

January 2018. (Id.) During the course of treatment, Dr. Smith saw “some improvements in [Ms.

L.’s] neck pain and headaches, but only temporary improvements in her cognitive function and

light and sound sensitivity.” (Id.)

       Ms. L. appealed the denial of STD benefits in April 2017. (See id. at 188.) To better

evaluate Ms. L.’s appeal, United obtained a peer review of Ms. L.’s condition from an outside

expert, Dr. Elana Mendelssohn, a neuropsychologist. (Id. at 53–58.) Upon reviewing the

records submitted on appeal, Dr. Mendelssohn found support for “mild neurocognitive disorder,

secondary to traumatic brain injury and adjustment disorder with mixed anxiety and depressed

mood.” (Id. at 56.) She found the results of Dr. Nichols’ comprehensive neuropsychological

evaluation valid, including findings that Ms. L.’s “performance on tasks of sustained attention,

memory and verbal fluency were below expectation” and her “executive functioning was


                                                 6
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2529 Page 7 of 35




variable.” (Id.) Dr. Mendelssohn opined Ms. L.’s diagnoses impacted her daily functioning in

terms of “compromised attention, memory, and aspects of executive functioning.” (Id.) She

concluded the underlying records supported “the presence of a functional impairment from

12/22/16 through 3/22/17.” (Id.) However, Dr. Mendelssohn also observed that Ms. L.’s

“worsening cognition is not consistent with the typical recovery from post concussive

syndrome.” (Id. at 57.)

       After reviewing this documentation, in a letter dated May 9, 2017, United informed Ms.

L. it had overturned its original denial of STD benefits and would pay the maximum amount of

benefits through March 22, 2017. (Id. at 51; see also id. at 1201.)

       D. Long-Term Disability

       Once Ms. L.’s STD benefits expired, United reviewed her claim for LTD benefits,

continuing to pay Ms. L. benefits under a “reservation of rights” while it completed its analysis.

(R. 1199, 1309–10.) In consideration of Ms. L.’s long-term disability claim, United requested

independent evaluations of Ms. L.’s medical records and her cognitive, psychiatric, and

functional abilities. (See id. at 1337–48, 1261–63.)

               1. Independent Neuropsychological Evaluation by Kevin Duff, M.D.

       First, an independent neuropsychological evaluation was conducted in August 2017 by

Dr. Kevin Duff, a board-certified neuropsychologist and professor in the Department of

Neurology at the University of Utah School of Medicine. (R. 1337–48.) Dr. Duff based his

evaluation on a “review of medical records, interview, and test results,” including records from

Ms. Roalstad, Dr. Smith, Dr. Mendelssohn, and Dr. Nichols, among others. (Id. at 1337, 1339–

41.)


                                                 7
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2530 Page 8 of 35




        In his report, Dr. Duff noted that “[b]esides work, [Ms. L.] endorsed few clear difficulties

with day-to-day activities.” (Id. at 1337.) She denied difficulties driving, handling money, or

completing household chores. (Id. at 1338.) She engaged in regular physical exercise, including

hiking and golf, and she had “recently tried paddle boarding.” (Id.) Ms. L. reported “cognitive

problems, psychiatric symptoms, and ongoing pain” as the reasons she could not work. (Id.)

        Dr. Duff conducted a variety of tests to evaluate Ms. L. He observed that behaviorally,

Ms. L. “seemed to be putting forth adequate effort,” but cognitively, some measures of effort

showed her performance was equivocal and some suggested “poor effort.” (Id. at 1342.) Dr.

Duff ultimately concluded Ms. L.’s “performance on cognitive measures [was] of questionable

validity,” her “psychiatric symptoms appear[ed] exaggerated” and, as such, test results did not

reliably indicate her functioning. (Id. at 1343.) Dr. Duff noted he would not expect to see

worsening cognitive test scores since “traumatic brain injuries are not expected to show

significant decline, especially over short periods of time.” (Id. at 1347.) Given this, and given

the errors Dr. Duff found in Dr. Nichols’ evaluation, he concluded Ms. L.’s “self-reported

difficulties at work may not be fully accurate.” (Id. at 1345; see also id. at 1346.) “At the very

least, [Dr. Duff] did not obtain valid and reliable evidence to support [Ms. L.’s] report of her

difficulties with any daily activities.” (Id. at 1345.)

        In short, Dr. Duff found many inconsistencies. He found inconsistencies between Ms.

L.’s presentation and ability to complete neuropsychological testing in six hours, and her

performance on the same tests. (Id. at 1347.) He found inconsistencies between Ms. L.’s “self-




                                                   8
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2531 Page 9 of 35




reported post-concussive symptoms” and the “severity of her accident.” 5 (Id.) And he found

inconsistencies between “the severity of cognitive, psychiatric, and somatic symptoms” Ms. L.

reported and the few difficulties she had completing “day-to-day activities.” (Id.)

               2. Independent Review by Michael Chilungu, M.D.

       On October 4, 2017, Michael Chilungu, a neurologist, completed an independent review

of Ms. L.’s claim file. (R. 1261.) He reviewed Ms. L.’s job description, Ms. Roalstad’s

attending physician statement, and Dr. Duff’s neuropsychological evaluation; however, he did

not consider the evaluations of Dr. Nichols or Dr. Mendelssohn. (Id.) Dr. Chilungu spoke

directly with Ms. Roalstad; Ms. Roalstad had most recently treated Ms. L. three months before.

(Id. at 1262.) Dr. Chilungu recounted Ms. Roalstad’s belief that Ms. L. “could ‘return to work in

some capacity,’ with appropriate occupational restrictions put into place.” (Id.) Ms. Roalstad

reported Ms. L. “was not suffering from physical neurologic impairments per se,” and that she

had normal neurological functioning apart from her self-reported complaints of cognitive

problems, dizziness, headache, and neck pain. (Id.)

       Based on the information Dr. Chilungu reviewed, he concluded “clinical evidence d[id]

not support neurologic functional impairment that would result in limitations or restrictions.”

(Id.) He also concluded Ms. L. could “likely work immediately, although it would be reasonable

for her to select a line of work that minimizes stress, and is not reputed to be fast paced or

cognitively taxing.” (Id. at 1264.) He characterized this suggested limitation as only a “practical

guideline, as opposed to a hard restriction” based on evidence of impairment. (Id.)


5
 Dr. Duff noted that Ms. L. “appeared to be exaggerating her level [of] post-concussive
symptoms,” in that she reported symptoms “higher than 94% of patients with acute and severe
TBIs.” (R. 1343.)
                                                  9
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2532 Page 10 of 35




               3. Medical Review by Jonathan McAllister II, M.D.

       In October 2017, Dr. Jonathan McAllister, a physician board-certified in internal

medicine, and a Vice President and Medical Director at United, also reviewed Ms. L.’s medical

records and claim file. (R. 1225–29.) Dr. McAllister concluded that “the available information

does not reflect the need for work restrictions or limitations from December [] 2016 forward.”

(Id. at 1227.) Regarding Ms. L.’s cognitive complaints, Dr. McAllister noted that while formal

neuropsychological testing indicated some cognitive deficits, Ms. L. appeared not to give the

testing full effort. (Id. at 1227–29.) Dr. McAllister concluded Ms. L. had not suffered a

significant head injury that would be expected to result in traumatic brain injury, and there were

no structural abnormalities shown in her MRI. (Id.) While the fMRI noted abnormalities, Dr.

McAllister pointed out this testing is of limited significance and is “not utilized in the current

standard practice of medicine.” (Id.) Dr. McAllister found Ms. L.’s capacity to manage her day-

to-day affairs inconsistent with “significant cognitive abnormalities.” (Id.) Finally, he observed

he would not expect Ms. L. to be able to return to work for a significant period of time and then,

later, find herself “unable to work due to cognitive deficits from a traumatic brain injury.” (Id.)

       Analyzing Ms. L.’s complaints of headaches, Dr. McAllister noted that records from

December 2016 forward did not reflect “ongoing or consistent treatment with a neurologist, pain

management specialist, or other headache specialist.” (Id. at 1227.) The records did not show

medical management or emergency or urgent care visits for headaches. (Id. at 1227–28.)

Finally, the records did not show “abnormalities on MRI of the brain” or abnormalities in

neurologic examinations. (Id. at 1228.)




                                                 10
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2533 Page 11 of 35




       Regarding Ms. L.’s complaints of neck and shoulder pain, Dr. McAllister noted Ms. L.’s

neck MRI showed no “significant abnormalities.” (Id. at 1228.) He found Ms. L.’s “tendinosis

of two rotator cuff tendons,” without more, to be of “limited significance.” (Id.) Overall, Dr.

McAllister concluded Ms. L.’s records lacked what he would expect to see for severe neck or

shoulder pain such as: (1) the type of ongoing treatment he would expect; (2) the markers he

would expect to see in physical exams, such as decreased range of motion; (3) medication

management; (4) interventions; or (5) the frequency or intensity of treatment he would expect,

given the reported pain levels. (Id.) Likewise, with respect to the level of Ms. L.’s reported

dizziness, Dr. McAllister found Ms. L.’s records did not show the level of treatment, testing,

medication management, or falls or accidents he would expect. (Id.) Dr. McAllister concluded

Ms. L.’s ability to drive, bike, ski, and ambulate without assistance were inconsistent “with a

patient with severe dizziness.” (Id.)

       For similar reasons, Dr. McAllister discounted Ms. L.’s reports of depression and

anxiety. (Id. at 1228.) He noted that her recent records did not “reflect ongoing treatment or

evaluation with psychology or psychiatry.” (Id.) Ms. L. had been prescribed no medication for

anxiety or depression, she had no record of suicidal ideation or thoughts, and no hospital visits

for psychiatric issues. (Id.) Dr. McAllister found the frequency and intensity of counseling

sessions Ms. L. attended “were inconsistent with debilitating depression and/or anxiety.” (Id.)

       Based on his evaluation of Ms. L.’s complaints, Dr. McAllister concluded that “the

available medical records reflect the insured’s ability to perform full time work as of [December

2016] without restrictions or limitations.” (Id. at 1229.)




                                                 11
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2534 Page 12 of 35




               4. United’s LTD Decision (November 6, 2017)

       In a letter dated November 6, 2017, United informed Ms. L. of its denial of her LTD

claim. (R. 1199–06.) The letter outlined the documentation United reviewed and recounted Ms.

L.’s accident, symptoms, and treatment. (Id. at 1200–02.) United summarized Dr. Duff’s

independent evaluation and his conclusions that the neurological testing results were of

questionable validity. (Id. at 1202–03.) United recounted Dr. Chilungu’s conclusions based on

his call with Ms. Roalstad. (Id. at 1203.) United also considered Dr. McAllister’s review and his

conclusion that “there are no supported work restrictions or limitations.” (Id.) 6 Ultimately,

United found “a lack of sufficient evidence to support any neurological or cognitive impairment

that would preclude [Ms. L.] from performing the Material Duties of [her] Regular

Occupation.” 7 (Id. at 1204.)

               5. Ms. L.’s Appeal of United’s Initial LTD Denial and United’s Final Denial

       Ms. L. appealed United’s denial of benefits, making three arguments. (R. 492–505.)

First, she claimed she had continually met the definition of disability since December 22, 2016.

Second, she claimed United ignored “substantial evidence . . . indicating cognitive and memory

deficits that would prevent her from successfully working in her Regular occupation.” (Id. at

495.) Third, she claimed United ignored ample evidence of “relative decline in cognitive

function.” (Id.)



6
 The LTD denial letter does not explicitly mention Dr. McAllister by name but does reference
the date of his evaluation. (See R. 1203; see also R. 1225–29.)
7
 Although the LTD denial letter does not explicitly mention the evaluation of Dr. Mendelssohn,
United was clearly aware of this evaluation and accounted for it, as evidenced by the fact that it
overturned its denial of STD benefits after receiving her evaluation. (R. 51.)
                                                12
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2535 Page 13 of 35




       To support her first argument, Ms. L. included an updated assessment from Ms. Roalstad,

indicating Ms. L. was “not able to resume her occupation at the same intensity and efficiency of

employment as she had previous to the accident. . . . [H]er physical, emotional and cognitive

functional abilities are limiting her return to the same level.” (Id. at 498.) Ms. L. also submitted

a letter from her chiropractor, Dr. Smith, in which he suggested Ms. L. was unable to return to

work due to her physical and mental impairments, but that he anticipated improvement over

time. (Id. at 499.) Ms. L.’s appeal also summarized a March 2018 evaluation from an

audiologist, Nancy Murray, AuD, CCC-A/SLP, indicating Ms. L. suffered from mild hearing

loss, hyperacusis, listening fatigue, and an auditory processing disorder. (Id. at 497–98.)

       In support of her second argument, regarding substantial evidence, Ms. L. resubmitted

Dr. Gibby’s report of her fMRI evaluation. (Id. at 500.) Ms. L. also resubmitted Dr. Nichols’

neuropsychological evaluation, claiming the evaluations provided substantial evidence that she

was unable to work in her regular occupation. (Id.) In support of her third argument, Ms. L.

summarized and included numerous letters from family and friends confirming the changes that

had occurred in her life to corroborate her inability to work. (See id. at 501–05.)

       After receiving Ms. L.’s appeal, United requested a medical and psychological peer

review. (Id. at 483–86.)

                       a. Review by Lauren Drag, PhD, ABPP-CN

       Dr. Lauren Drag, who specializes in neuropsychology, performed a file review on May

23, 2018. (R. 469.) Dr. Drag found the records she reviewed—including the records Ms. L.




                                                 13
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2536 Page 14 of 35




submitted on appeal, evaluations from treating providers, and letters from friends and family 8—

supported a diagnosis of post-concussional syndrome and adjustment disorder with mixed

anxiety and depressed mood. (Id. at 469–77.) However, Dr. Drag found insufficient evidence to

indicate Ms. L.’s cognitive or psychiatric symptoms were “of sufficient severity to impact her

daily functioning.” (Id. at 478.) She considered the letters submitted by Ms. L.’s family and

friends but found them unsupported by Ms. L.’s “two previous neuropsychological evaluations.”

(Id.) With respect to Dr. Nichols’ evaluation, Dr. Drag noted Ms. L. “performed within normal

limits across the majority of tasks with average performance on multiple measures that are

sensitive to the cognitive effects typically associated with traumatic brain injury (e.g., working

memory, processing speed, attentional shifting).” (Id. at 478.) She did not find support for Dr.

Nichols’ diagnosis of mild neurocognitive disorder. (Id. at 477.) Evaluating other cognitive

screenings, Dr. Drag concluded “there is no objective evidence from any of the multiple formal

cognitive tests that supports a significant cognitive deficit.” (Id. at 478.)

       With respect to psychiatric symptoms, Dr. Drag noted Ms. L.’s therapist indicated “her

depression and anxiety [had] improved to a point where termination of therapy was being

discussed in June of 2017.” (Id.) As of November 2017, Ms. L.’s self-reported scale of



8
  The parties dispute whether Dr. Drag considered Ms. Roalstad’s and Dr. Smith’s findings.
(Def.’s Reply 4, Doc. No. 32.) Dr. Drag’s notes indicate she reviewed Ms. Roalstad’s records
through March 20, 2018. (R. 470.) The Assessment of Restrictions completed by Ms. Roalstad
was undated, but Ms. L. contends it was completed with an accompanying narrative portion of
the same form and an Assessment of Limitations, both dated March 20, 2018. (Pl.’s Reply 4–5,
Doc. No. 33.) Based on Ms. L.’s representations regarding the date of completion of these
documents and their submission to United upon appeal, it appears these documents were
considered by Dr. Drag. (R. 469.) Dr. Drag also reviewed Dr. Smith’s notes, including a letter
he submitted on Ms. L.’s behalf to the Social Security Administration which was included in her
LTD appeal. (Id. at 473; see also id. at 545–48.)
                                                  14
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2537 Page 15 of 35




depression and anxiety suggested mild to no symptoms. (Id.) Dr. Drag considered the

limitations suggested by Ms. L.’s attending physicians but concluded they lacked “clear

objective support.” 9 (Id. at 479.) She also raised concerns about “suboptimal effort” in Ms. L.’s

neurological evaluations and “symptom magnification” in personality testing. (Id. at 480.) She

noted that persistent and worsening symptoms “following a mild, uncomplicated traumatic brain

injury” are inconsistent with the “expected recovery trajectory.” (Id. at 479.) Finally, Dr. Drag

observed that Ms. L. had not obtained the treatment for pain she would have expected based on

her reported symptoms. (Id.) After full review, Dr. Drag concluded “there [was] not sufficient

objective evidence that the claimant’s cognitive and psychiatric symptoms [were] of sufficient

severity to impact the claimant’s daily functioning.” (Id.) Consequently, Dr. Drag found no

evidence to support any restrictions or limitations. (Id.)

                       b. Medical Review by Wayne Gordon, M.D.

       Dr. Wayne Gordon, a board-certified neurologist, conducted an external review of Ms.

L.’s case in May 2018. (R. 458.) In addition to comprehensively summarizing Ms. L.’s medical

records, Dr. Gordon spoke with Ms. Roalstad and attempted to speak with Dr. Smith. (Id. at

458–62.) Dr. Gordon found the only supported diagnoses were “of cervical strain and cervical

whiplash injury.” (Id. at 463.) He concluded the restrictions and work limitations suggested by

Ms. Roalstad were unsupported, (id.), but deferred “any comments about psychological

treatments or psychotherapy to the appropriate specialty,” (id. at 464).




9
  In the referral forms for the evaluations conducted by Dr. Gordon and Dr. Drag, Ms. L.’s
attending physicians are identified as Dr. Nichols, Ms. Manley, Dr. Smith, and Ms. Roalstad. (R.
483, 485.)
                                                 15
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2538 Page 16 of 35




       United sent Ms. L. a letter dated June 4, 2018, along with copies of the physician

consultants’ reports, noting that “[t]he medical documentation did not provide medical evidence

to support physical or cognitive restrictions and limitations that would preclude Ms. L[.] from

performing her occupation.” (Id. at 452.)

               6. Ms. L.’s Rebuttals and United’s Responses

       In response, Ms. L. submitted a rebuttal from Dr. Nichols, the neurologist who conducted

an evaluation of Ms. L. in March 2017. (R. 445.) In his June 2018 rebuttal letter, Dr. Nichols

raised concerns that Dr. Drag and Dr. Gordon had minimized the fMRI findings of Dr. Wendell

Gibby. (Id.) He noted Dr. Gibby’s findings were consistent with his findings of “pronounced

impairments in regards to Ms. L[.]’s ability to sustain attention and reduce cognitive fatigue in

regards to verbally-mediated information.” (Id. at 446.) Dr. Nichols also disagreed that the

neurological exam he conducted had questionable validity. (Id.) He argued the diagnosis of

mild neurocognitive disorder, secondary to TBI, was supported by testing. (Id. at 446–47.)

       United asked Dr. Gordon and Dr. Drag to provide responses to Dr. Nichols’ rebuttal. (Id.

at 438, 442.) After review of Dr. Nichols’ rebuttal, Dr. Gordon stood by his conclusion that “a

neurologic impairment with restrictions and limitations ha[d] not been documented from a

cervical whiplash injury from this low speed rear end collision.” (Id. at 435.) He noted that

fMRI testing “is experimental and that there is no baseline for comparison.” (Id.) After her

review of the rebuttal report, Dr. Drag submitted an addendum to her own report. (Id. at 423–

27.) She agreed with Dr. Nichols that the first neuropsychological evaluation did not show

“compelling evidence of suboptimal effort and [did] not preclude interpretation of the scores.”




                                                16
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2539 Page 17 of 35




(Id. at 424.) Further, Dr. Drag agreed with Dr. Nichols that there were “areas of cognitive

abnormality evident in his evaluation.” (Id. at 426.) However, she found:

        [G]iven the claimant’s normal performance across multiple other memory and
        attention measures and across all other cognitive domains, I do not find these
        abnormalities to be of sufficient severity or consistency to indicate a diagnosis of
        Mild Neurocognitive Disorder or to significantly impact daily functioning on a
        more likely than not basis.

(Id.) In sum, Dr. Drag still found the records, considered as a whole, did not support a finding

that Ms. L. had a functional impairment.

        Ms. L. submitted a second rebuttal letter as well as an additional letter from Dr. Nichols,

dated July 20, 2018. (Id. at 408–13.) Dr. Nichols argued that, in testing, an examiner should

compare performance to pre-morbid functioning in order to accurately gauge limitations. (Id. at

411.) He maintained that his diagnosis of mild neurocognitive disorder was proper, and that Ms.

L.’s “continued neurocognitive and physiological symptoms make her susceptible to

experiencing profound frustration, distress, and inefficiency within real-world workplace

settings.” (Id. at 413.)

                7. United’s Final LTD Benefits Decision on Appeal

        On August 2, 2018, United sent Ms. L.’s attorney a letter indicating it was upholding the

denial of Ms. L.’s claim. (R. 395–401.) In reaching this conclusion, United relied on Ms. L.’s

job description, the underlying medical records, the reports of multiple independent medical

examiners/reviewers, neurological tests, treatment notes, the information submitted in Ms. L.’s

rebuttal, and letters from her family and friends. (R. 396–97.) In short, United concluded “the

[medical] documentation does not provide clinical or diagnostic findings to support physical or

cognitive deficits in [Ms. L.’s] functional abilities that would have precluded her from


                                                 17
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2540 Page 18 of 35




performing her occupation.” (Id. at 399.) Consequently, United affirmed its denial of benefits.

(Id.)

    II.      STANDARD OF REVIEW

          Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ERISA cases,

where both parties move for summary judgment, thereby stipulating no trial is necessary,

“summary judgment is merely a vehicle for deciding the case; the factual determination of

eligibility for benefits is decided solely on the administrative record, and the non-moving party is

not entitled to the usual inferences in its favor.” LaAsmar v. Phelps Dodge Corp. Life, 605 F.3d

789, 796 (10th Cir. 2010) (internal quotations omitted).

          A challenge under 29 U.S.C. § 1132(a)(1)(B) to a plan administrator’s decision to deny

benefits is “reviewed under a de novo standard unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe the terms of

the plan.” LaAsmar, 605 F.3d at 796 (internal quotations omitted). Where a plan does give the

administrator discretionary authority, the court’s review is deferential—the court asks “only

whether the denial of benefits was arbitrary and capricious.” Id. (internal quotations omitted).

          Here, the parties dispute whether the Plan gives United the requisite discretionary

authority. (See Def.’s Mot. 25, Doc. No. 24; Pl.’s Mot. 18–21, Doc. No. 25.) The disputed

section of the Plan, entitled “Authority to Interpret Policy,” states:

          By purchasing the Policy, the Policyholder grants Us the discretion and the final
          authority to construe and interpret the Policy. This means that We have the
          authority to decide all questions of eligibility and all questions regarding the
          amount and payment of any Policy benefits within the terms of the Policy as

                                                  18
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2541 Page 19 of 35




       interpreted by Us. Benefits under the Policy will be paid only if We decide in Our
       discretion that a person is entitled to them. In making any decision, We may rely
       on the accuracy and completeness of any information furnished by the
       Policyholder, You or any other third party.

       The Policyholder further grants Us the authority to delegate to third parties,
       including, without limitation, United of Omaha Life Insurance Company and any
       third party administrator with whom We have contracted to provide claims
       administration and other administrative services, the discretionary authority
       granted in the Policy. The Policyholder expressly grants such third party the full
       discretionary authority granted to Us under this Policy.

       You and Your beneficiary has the right to request a review of Our decision. If, after
       exercising the Policy’s review procedures, You or Your beneficiary’s claim for
       benefits is denied or ignored, in whole or in part, You or Your beneficiary may file
       suit and then a court will review Your or Your beneficiary’s eligibility or
       entitlement to benefits under the Policy.

(R. 382.)

       Ms. L. argues the language providing United with discretionary authority “appears to

limit that authority to the prelitigation process.” (Pl.’s Mot. 18, Doc. No. 25.) Ms. L. focuses

her argument on the third paragraph, suggesting that the language—a “court will review

Your . . . entitlement to benefits”—implies de novo review. (Id. at 18–19.) Alternatively, Ms. L.

argues the language is ambiguous and, consequently, should be interpreted against United, as the

drafter of the disputed language. (Id. at 19–20.)

       The court finds the plain language of the “Authority to Interpret Policy” provision to be

clear and unambiguous. The first two paragraphs grant United authority to “construe” and

“interpret” the Plan, resolve questions regarding eligibility, and exercise discretion in

determining eligibility and benefits. The third paragraph of this section neither negates this grant

of discretionary authority nor requires the court to apply a de novo standard of review. It merely

advises the insured of the right to judicial review. Because the Plan language gives the


                                                 19
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2542 Page 20 of 35




administrator discretionary authority to interpret the Plan’s terms and make benefits

determinations, the court reviews United’s decision denying benefits for abuse of that discretion.

See Nance v. SunLife Assurance Co. of Can., 294 F.3d 1263, 1268 (10th Cir. 2002) (“[W]hen . . .

a plan states that the grant or denial of a particular benefit is to be determined by proof

satisfactory to the administrator, courts have said that deferential review is proper.” (emphasis

added)).

       “In the ERISA context, [the court] treat[s] the abuse of discretion and the arbitrary and

capricious standards of review as interchangeable.” Loughray v. Hartford Grp. Life Ins. Co., 366

F. App’x 913, 923 (10th Cir. 2010) (unpublished). Reviewing courts ask only whether the plan

administrator’s “decision was reasonable and made in good faith.” Eugene S. v. Horizon Blue

Cross Blue Shield of N.J., 663 F.3d 1124, 1133 (10th Cir. 2011) (internal quotations omitted).

The court will uphold the decision “‘so long as it is predicated on a reasonable basis,’ and ‘there

is no requirement that the basis relied upon be the only logical one or even the superlative one.’”

Id. at 1134 (quoting Adamson v. Unum Life Ins. Co. of Am., 455 F.3d 1209, 1212 (10th Cir.

2006)). “Indicia of arbitrary and capricious decisions include lack of substantial evidence,

mistake of law, bad faith, and conflict of interest by the fiduciary.” Caldwell v. Life Ins. Co. of

N. Am., 287 F.3d 1276, 1282 (10th Cir. 2002). Substantial evidence is “more than a scintilla but

less than a preponderance.” Rekstad v. U.S. Bancorp, 451 F.3d 1114, 1120 (10th Cir. 2006)

(internal quotations omitted). It is evidence “a reasonable mind could accept as sufficient to

support a conclusion.” Eugene S., 663 F.3d at 1134. In determining whether the evidence is

substantial, the court accounts for what detracts from its weight, considering the record as a

whole. Rekstad, 451 F.3d at 1120.


                                                 20
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2543 Page 21 of 35




          Even under an arbitrary and capricious standard, the court must account for the fact that

ERISA imposes “a special standard of care upon a plan administrator.” Metro Life Ins. Co. v.

Glenn, 554 U.S. 105, 115 (2008). As a fiduciary, the plan administrator must “‘discharge [its]

duties’ in respect to discretionary claims processing ‘solely in the interests of the participants and

beneficiaries’ of the plan.” Id. (quoting 29 U.S.C. § 1104(a)(1)). Among other things, this

requires plan administrators to conduct a “full and fair review” of claim denials. 29 U.S.C.

§ 1133(1).

          When an entity plays a dual role as a plan administrator and insurer with an economic

interest in the outcome of the claim, the resulting conflict of interest should “‘be weighed as a

factor in determining whether there is an abuse of discretion.’” Metro Life. Ins. Co., 554 U.S. at

114–15 (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). The conflict

should carry more weight “where circumstances suggest a higher likelihood that it affected the

benefits decision.” Id. at 117. It should carry “less weight where the administrator has

minimized the risk that the conflict would impact the benefits decision.” Loughray, 366 F.

App’x at 923. As just one example, in Loughray, where a plan administrator contracted with an

independent medical examiner to evaluate a claimant’s entitlement to benefits, the Tenth Circuit

found the conflict warranted “little weight.” Id. at 924–25. The court evaluates United’s dual

role as plan administrator and insurer below.

   III.      DISCUSSION

          United argues its LTD decision was reasonable and supported by substantial evidence,

including Ms. L.’s continued work, daily activities, and underlying medical records. (Def.’s

Mot. 1, 28, Doc. No. 24.) United points out its initial decision was supported by the opinions of


                                                  21
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2544 Page 22 of 35




three doctors, Dr. Duff, Dr. Chilungu, and Dr. McAllister, all of whom concluded Ms. L. did not

have any functional limitations and was not disabled under the terms of the Plan. The opinions

of two additional doctors, Dr. Drag and Dr. Gordon, supported the denial of Ms. L.’s appeal.

United contends both the Plan and the law allow it to use its discretion to “choose among

competing opinions” about the evidence, particularly under an arbitrary and capricious standard

of review. (Id. at 40.)

       Ms. L., on the other hand, argues United’s decision fails under an arbitrary and capricious

standard because “United failed to consider all of the relevant medical information in the

appeal.” (Pl.’s Mot. 16–17, Doc. No. 25.) Specifically, Ms. L. contends that United ignored her

“constant fatigue, struggl[e] with short-term memory, attention and verbal issues, and . . .

difficulty with flat light” and that these symptoms, along with others, prevented her from

performing certain “material duties of [her] regular occupation.” (Id. at 23, 28–33.)

Additionally, Ms. L. argues United improperly ignored records from her treating providers

documenting her symptoms and that United failed to consider the material duties of her regular

occupation.

       A. Dual Role Conflict of Interest and Impact on Standard of Review

       As an initial matter, the court considers whether to give United’s decision less deference

because United serves as both plan administrator and insurer. Importantly, much of the

underlying support for United’s decision came from the independent medical reviews and

evaluations of doctors Duff, Chilungu, Drag, and Gordon. (See R. 395–01.) Independent

medical evaluations are indicia of a complete investigation and can inculcate a plan administrator

from claims that a conflict of interest impedes impartiality. See Holcomb v. Unum Life Ins. Co.


                                                22
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2545 Page 23 of 35




of Am., 578 F.3d 1187, 1193 (10th Cir. 2009). For example, in Nelson v. Aetna Life Insurance

Company, the Tenth Circuit gave Aetna’s dual-role conflict of interest “limited weight” because

it had reduced possible bias by hiring five independent medical specialists to review the

claimant’s file. 568 F. App’x 615, 620 (10th Cir. 2014) (unpublished). Like the defendant in

Nelson, United obtained numerous independent medical evaluations. Moreover, Ms. L. presents

no evidence, beyond the bare denial of her claim, that United’s dual-role conflict had an impact

on its determination. Consequently, the court gives United’s dual-role conflict of interest little to

no weight and reviews its decision for abuse of discretion.

       Having determined the standard of review, the court looks at the two predominant and

interrelated issues presented by the parties: Ms. L.’s contention that United ignored information

it was required to consider in denying benefits, and United’s contention that substantial evidence

supports its decision. (See Pl.’s Mot. 28–38, Doc. No. 25; Def.’s Mot. 26–40, Doc. No. 24).

       B. Whether United Ignored Evidence

       Ms. L.’s argument is two-fold. First, she argues United ignored material evidence

submitted by her family, friends, and treating providers. (Pl.’s Opp’n to Def.’s Mot. for Summ.

J. (“Pl.’s Opp’n”) 19–21, Doc. No. 29; Pl.’s Reply to Def.’s Opp’n to Pl.’s Mot. for Summ. J.

(“Pl.’s Reply”) 10–12, Doc. No. 33). Second, Ms. L. argues United’s analysis and denial were

incorrect because they ignored the material duties of her regular occupation. (Pl.’s Mot. 28–33,

Doc. No. 25.)

                1. United’s Approach to Evidence

       An insurer’s decision is arbitrary if it ignores evidence or views it in a one-sided manner.

See Rekstad, 451 F.3d at 1121. “Plan administrators . . . may not arbitrarily refuse to credit a


                                                 23
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2546 Page 24 of 35




claimant’s reliable evidence, including the opinions of a treating physician.” Black & Decker

Disability Plan v. Nord, 538 U.S. 822, 834 (2003). The requirement to fairly consider reliable

evidence arises from ERISA’s implementing regulations, which provide that the review of an

appeal of an adverse benefits decision should consider “all comments, documents, records, and

other information submitted by the claimant relating to the claim.” 29 C.F.R. § 2560.503-

1(h)(2)(iv).

       Ms. L. submitted letters from family and friends describing her inability to work and her

impairments since the accident. (Pl.’s Opp’n 32–34, Doc. No. 29.) Her former co-workers,

family, and friends described a marked change in her activity level. (See, e.g., R. 576–92.)

While United admits it did not “refer to these letters directly,” it contends the “failure to mention

them is not evidence of a failure to consider them.” (Reply Mem. in Support of Def.’s Mot. for

Summ. J., (“Def.’s Reply”) 19, Doc. No. 32.) In support of this position, United cites Joel S. v.

Cigna, in which the court declined to find a decision arbitrary and capricious because the

defendant did not mention treating physician letters in its decision. 356 F. Supp. 3d 1305, 1319–

20 (D. Utah 2018). The court in Joel S. did not disrupt the decision, despite this omission,

because the denial of benefits was supported by substantial evidence. See id. at 1319 (“It is true

that Cigna did not refer to these letters directly, but a failure to mention them does not per se

indicate a failure to consider them.”).

       The court finds United adequately considered the submissions of Ms. L.’s family and

friends. In its final denial letter, United recognized Ms. L. “submitted letters from family and

friends supporting” her complaints; however, United found the complaints were not “supported

by the neuropsychological evaluations.” (R. 398.) United’s decision echoes the finding of Dr.


                                                 24
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2547 Page 25 of 35




Drag, who conducted a peer review of the claim file on appeal and explicitly discussed the letters

from Ms. L.’s family and friends. (Id. at 475, 478.) United appears to have given Ms. L.’s

letters from family and friends more consideration than the defendant in Joel S. gave physician

letters. Moreover, as discussed below, United’s decision to deny Ms. L.’s claim is supported by

substantial evidence, considering the whole record.

       United also fairly considered the opinions submitted by Ms. L.’s treating providers,

namely: Ms. Roalstad, Ms. Ziaks, Dr. Smith, Dr. Nichols, and Dr. Gibby. Ms. L. argues United

improperly ignored the record and the opinions of her treating providers because they contained

subjective reports of symptoms as opposed to objective testing. (Pl.’s Opp’n 21, Doc. No. 29.)

In support of this argument, Ms. L. relies on Laurie v. United of Omaha Life Insurance

Company, No. 3:14-cv-01937-YY, 2017 U.S. Dist. LEXIS 35430 (D. Or. Jan. 23, 2017)

(unpublished). In Laurie, the claimant’s primary issue was fatigue and her diagnosis of Chronic

Fatigue Syndrome was based entirely on subjective symptoms. Id. at *2–8, 47–49. All the

defendant’s medical consultants found the claimant was “not magnifying or exaggerating her

symptoms.” Id. at *48–49. Because the plaintiff’s plan did not exclude conditions supported

only by subjective complaints, the court found the denial of benefits constituted an abuse of

discretion. Id. at *57. In contrast to Laurie, Ms. L.’s symptoms were addressed and accounted

for by independent evaluators. United found Ms. L.’s reported symptoms inconsistent with her

underlying medical records as well as her activities of daily living. (R. 397.) For these reasons,

the analysis in Laurie is unhelpful.

       The record shows United adequately considered the opinions of Ms. L.’s treating

physicians but found them to be either contradicted or discounted by independent medical


                                                25
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2548 Page 26 of 35




examiners. For example, United adequately considered Ms. Roalstad’s treatment and opinions in

its evaluation of Ms. L.’s LTD claim. Multiple medical providers, including Ms. L.’s own

treating physicians, discussed Ms. L.’s case with Ms. Roalstad, reviewed her notes, and

incorporated an analysis of her treatment and conclusions into their opinions. 10 United relied on

the whole of this information in denying Ms. L.’s claim. (See id. at 396–97.) It cannot fairly be

said that United ignored Ms. Roalstad’s opinion; it just disagreed with it. The same can be said

for the opinions of Ms. L.’s chiropractor, Dr. Smith, 11 her physical therapist, Ms. Ziaks, 12 and

her consulting doctor, Dr. Gibby. 13 (Id. at 1201–02, 396–99.) The opinions of numerous

medical experts as to the validity of these treating physicians’ conclusions, coupled with

United’s own review of the records, shows United fully considered these records and opinions

and reasonably decided they were not determinative.

       Ms. L. complains specifically about United’s approach to Dr. Nichols. For instance, Ms.

L. argues United ignored Dr. Nichols’ second rebuttal; specifically, his discussion of Ms. L.’s



10
  In addition to United’s direct consideration of Ms. Roalstad’s records and conclusions, the
following medical professionals considered them in their respective reviews: Dr. Gibby (R. 235);
Dr. Gordon (id. at 428–33); Dr. Drag (id. at 469–71); Dr. McAllister (id. at 1225–27); Dr.
Chilungu (id. at 1261–64); Dr. Duff (id. at 1340); and Dr. Nichols (id. at 1455).

11
  In addition to United’s direct consideration of Dr. Smith’s records and conclusions, the
following medical professionals considered them in their respective reviews: Dr. Gordon (id. at
461, 463); Dr. Drag (id. at 469, 473); Dr. McAllister (id. at 1225); and Dr. Duff (id. at 1339).
12
  In addition to United’s direct consideration of Ms. Ziaks’ records and conclusions, Dr. Duff
considered them in his evaluation. (See id. at 1339, 1346.)
13
  In addition to United’s direct consideration of Dr. Gibby’s records and conclusions, the
following medical professionals considered them in their respective reviews: Dr. Gordon (R.
435, 463); Dr. Nichols (id. at 411, 413, 445–46); Dr. Drag (id. at 469, 473); Dr. McAllister (id. at
1225); and Dr. Duff (id. at 1340).

                                                 26
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2549 Page 27 of 35




“reductions in ‘auditory and attention/working memory.’” (Pl.’s Reply 11, Doc. No. 33 (citing

R. 445).) Ms. L. also argues United failed to consider Dr. Nichols’ suggestion that other

etiological factors besides a head injury could have contributed to her symptoms. However, in

its denial of Ms. L.’s appeal, United explained that while it considered Dr. Nichols’ second letter,

the letter did not change its evaluation because no new medical evidence was submitted. (R. at

399.) There is no question that United extensively considered the neurological evaluation by Dr.

Nichols that formed the basis for the issues raised in Dr. Nichols’ rebuttal letters. 14 (See id. at

398–99.) Indeed, United took Dr. Nichols’ opinions so seriously that it asked Dr. Gordon and

Dr. Drag to respond to his initial rebuttal. (See id. at 423–27, 435–36.) Dr. Nichols’ opinion was

considered in depth by Dr. Drag, a board-certified clinical neuropsychologist, who concluded the

abnormalities Dr. Nichols found were not sufficiently severe as to indicate a neurocognitive

disorder or to significantly impact Ms. L.’s daily functioning. (Id. at 469, 471–72, 476–79, 480–

81.) United relied on this finding in its decision. (Id. at 396, 398–99.) Dr. Nichols’ initial

testing and interpretations were assiduously analyzed by Dr. Duff as well. (See id. at 1346.)

Given this consideration, the court finds United fully and fairly considered Dr. Nichols’

evaluation and opinions.

       While United cannot “arbitrarily refuse to credit a claimant’s reliable evidence,” plan

administrators do not have a “discrete burden of explanation when they credit reliable evidence

that conflicts with a treating physician’s evaluation.” Black & Decker Disability Plan, 538 U.S.



14
  In addition to United’s direct consideration of Dr. Nichols’ records and conclusions, the
following medical professionals considered them in their respective reviews: Dr. Gordon (id. at
428–30, 435); Dr. Drag (id. at 423–27, 469, 471–72, 476–77, 480–81); Dr. McAllister (id. at
1225); and Dr. Duff (id. at 1340).
                                                  27
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2550 Page 28 of 35




at 834. In other words, United has no obligation to give special weight to treating physicians and

providers over independent medical evaluators. See Chalker v. Raytheon Co., 291 F. App’x 138,

143–44 (10th Cir. 2008) (unpublished) (finding it was not arbitrary and capricious to credit

reports of two independent reviewers who reviewed the treating physician reports, rather than the

claimant’s treating providers themselves). Legitimately, United considered but disagreed with

the opinions of Ms. L.’s treating providers, relying instead on the reviews of several independent

examiners.

               2. Material Duties of Ms. L.’s Occupation

       Next, Ms. L. argues United’s decision was arbitrary and capricious because the reviewers

on which it relied, and United’s own evaluation, ignored the material duties of Ms. L.’s

occupation. (Pl.’s Mot. 28–31, Doc. No. 25; Pl.’s Opp’n 19, Doc. No 29.) In denying Ms. L.’s

claim, United has the obligation to address the “specific plan provisions on which [its]

determination is based.” 29 C.F.R. § 2560.503-1(g)(1)(ii). United complied with this obligation.

It specifically addressed the policy provision upon which it relied to deny Ms. L.’s claim. (See

R. 395, 1199–1200.) In relevant part, the Plan provides that “Disability or Disabled means that

because of an Injury or Sickness, a significant change in [the claimant’s] mental or physical

functional capacity has occurred.” (Id. at 386 (emphasis added).) The change must then result

in the claimant’s inability to perform at least one material duty of her occupation. (Id.)

       The independent medical reviewers upon whom United relied in part—Dr. Duff, Dr.

Chilungu, Dr. Drag, and Dr. Gordon 15—were asked to evaluate limitations to Ms. L.’s functional


15
 United also claims it relied on the independent medical examination of Dr. Cohan. (Def.’s
Mem. in Opp’n to Pl.’s Mot for Summ. J. 34–35, Doc. No. 28.) Ms. L. says United did not


                                                 28
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2551 Page 29 of 35




capacity. In response, Dr. Chilungu concluded that “clinical evidence does not support a

neurologic functional impairment that would result in limitations or restrictions.” (Id. at 1262.)

Dr. Gordon 16 concluded that “[a] neurologic impairment with restrictions and limitations has not

been documented from the cervical whiplash injury from this low speed rear end collision.” (Id.

at 463.) Because Dr. Duff concluded Ms. L.’s test results were invalid due to her questionable

effort, he could not obtain evidence supporting Ms. L.’s limitations. (Id. at 1347.) Dr. Drag

found no “valid and reliable evidence to support restrictions and/or limitations” from the records

she reviewed. (Id. at 479.) And she found no impact of Ms. L.’s confirmed “diagnoses on daily

functioning.” (Id. at 478.) These responses informed United’s determination as to whether a

significant change in Ms. L.’s mental or physical functioning occurred due to injury or illness.

       Likewise, United itself considered Ms. L.’s job description in its determination. (See id.

at 396.) Where multiple independent medical examiners concluded Ms. L. did not have any

functional limitations, United needed to go no further. (See id. at 1204 (“[T]here is a lack of

sufficient evidence to support any neurological or cognitive impairment that would preclude you

from performing the Material Duties of your Regular Occupation[.]” (emphasis added)); see also



consider Dr. Cohan’s review in denying Ms. L.’s LTD claim. (Pl.’s Reply 13, Doc. No. 33.)
Ms. L. is correct that United did not consider Dr. Cohan’s review in its LTD decisions. (R. 396–
97, 1200–01.) Given that the evidence supporting United’s decision satisfies the substantial
evidence standard, United’s failure to consider Dr. Cohan’s report—particularly, his conclusion
that the medical record did not support a physical impairment in function that would result in
restrictions or limitations from December 22, 2016 to March 22, 2017—does not change the
outcome here. (Id. at 2183.)
16
  Dr. Gordon’s report included a summary of Ms. L.’s job duties, including “generating and
coordinating special events,” “work[ing] with Public [R]elations and [the] Program Manager,”
and ensuring that “events are held to the highest standards and the guest experience is excellent.”
(R. 459.)
                                                29
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2552 Page 30 of 35




id. at 399 (“[W]e find the [medical] documentation does not provide clinical or diagnostic

findings to support physical or cognitive deficits in your client’s functional abilities that would

have precluded her from performing her occupation.”).) United did not improperly ignore the

language of the Plan in evaluating whether Ms. L. met the definition of disabled. It simply found

it unnecessary to proceed to consider the material duties of Ms. L.’s occupation where United

found Ms. L. suffered no impairment.

       C. Whether Substantial Evidence Supported United’s Decision

       The court next considers whether substantial evidence supports United’s denial of Ms.

L.’s LTD benefits claim. In reviewing the record to determine if “substantial evidence . . .

support[s] the administrator’s decision, it is not [the court’s] role to weigh or evaluate the

medical evidence in the record.” Williams v. Metro Life Ins. Co., 459 F. App’x 719, 726 n.4

(10th Cir. 2012) (unpublished). The “job of weighing valid, conflicting professional medical

opinions is not the job of the courts; that job has been given to the administrators of ERISA

plans.” Corry v. Liberty Life. Assur. Co., 499 F.3d 389, 401 (5th Cir. 2007); see also Chen v.

CenturyLink, No. 15-cv-01651-MSK-KMT, 2017 U.S. Dist. LEXIS 76511, at *23–24 (D. Colo.

May 18, 2017) (unpublished) (“Although the Court might not necessarily have weighed the

evidence in the same way as the Plan Administrator, it is not for the Court to substitute its

assessment of the evidence for that of” the plan administrator.).

       United’s denial of Ms. L.’s long-term disability benefits is supported by substantial

evidence. In its denial, consistent with the conclusions of its independent evaluators, United

focused on inconsistencies between Ms. L.’s self-reported symptoms and the nature of her




                                                 30
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2553 Page 31 of 35




accident and subsequent daily activities. 17 United found no objective evidence to support Ms.

L.’s reports of headaches, neck and shoulder pain, or dizziness, and found Ms. L.’s course of

treatment (or lack thereof) inconsistent with her subjective symptoms. (R. 1203–04.) Similarly,

United cited the fact Ms. L. sought no course of treatment consistent with “debilitating

depression and anxiety.” (Id. at 1204.) Although United took note of Ms. Roalstad’s conclusion

that Ms. L. “could likely return to work with[] some restrictions and limitations,” it expressed

skepticism about Ms. L.’s symptoms in light of the fact that traumatic brain injury entails gradual

improvement, not deterioration. (Id. at 1203.) United cited Dr. McAllister’s 18 extensive review

of the medical records and his conclusion that “the available medical documentation” does not

support “work restrictions or limitations.” (Id.) Although United acknowledged the existence of

“neuropsychological testing noting some cognitive deficits,” referring to Dr. Nichols’ evaluation,

it concluded this cannot be considered “as a measure of [Ms. L.’s] functional capacity” in light of

recent testing indicating a lack of effort. 19 (Id. at 1203.)


17
  Among other things, United found Ms. L.’s ability to drive, manage her own finances, manage
her medications, and take care of her daily affairs “inconsistent with reported significant
cognitive abnormalities.” (R. 1203.) United also indicted that “[i]t would not be expected that
[she] would be able to work for a significant period of time and then be unable to work due to
cognitive deficits from a traumatic brain injury.” (Id.)
18
   United does not mention Dr. McAllister by name, but does point to his October 11, 2017
review of “all of the relevant medical documentation.” (R. 1203.) United also references Dr.
Chilungu’s October 4, 2017 call with Ms. Roalstad, without referring to Dr. Chilungu by name.
(Id.) As Ms. L. points out, Dr. Chilungu did not consider all the medical records. (Pl.’s Reply
15–16, Doc. No. 33; see also R. 1261.) Had United only relied on Dr. Chilungu’s analysis to
deny Ms. L.’s benefits claim, this might pose a problem. However, Dr. Chilungu’s evaluation
was one of many United relied upon.
19
  Ms. L. takes issue with Dr. McAllister’s evaluation because it purportedly takes Dr. Duff’s
“supposition” that the test results were invalid and turns it into a “fact.” (Pl.’s Reply 12–13,


                                                   31
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2554 Page 32 of 35




        On appeal, United relied on the opinions of independent evaluators as well as a

comprehensive review of the underlying medical records, to conclude Ms. L.’s physical or

cognitive deficits would not preclude her from performing her own occupation. (Id. at 395–401.)

United highlighted Dr. Drag’s observation that Ms. L. “performed in the average range on

multiple measures that are sensitive to cognitive deficits usually associated with traumatic brain

injuries” in Ms. L.’s evaluation by Dr. Nichols. (Id. at 398; see also id. at 478.) United pointed

out that Dr. Nichols’ later submissions did not change Dr. Gordon’s conclusion that the

restrictions suggested by Ms. L.’s treating providers were unsupported by the medical records.

(Id. at 398; see also id. at 435, 463.) United also relied on Dr. Drag’s observations that any

abnormalities found in Dr. Nichols’ testing were not of “sufficient severity or consistency” to

“significantly impact daily functioning,” and that “there is no objective evidence from any of the

multiple formal cognitive tests that support a significant cognitive deficit.” (Id. at 398; see also

id. at 426, 478.) Again, United found Ms. L.’s reported physical and cognitive complaints

inconsistent with her activities, such as hiking, biking, skiing, snow shoveling, driving, and other

activities of daily living. (Id. at 397.)

        As this outline of the evidence relied upon makes clear, United’s findings are supported

by substantial evidence. The findings are supported by multiple independent reviewers’

conclusions that the results of Ms. L.’s testing and records do not support a mental or physical



Doc. No. 33.) However, where Dr. Duff’s concerns about Ms. L.’s testing effort were based on
“formal measures of cognitive effort,” his conclusions cannot be characterized as supposition.
(See R. 1342, 1346.) Ms. L. also claims Dr. McAllister ignored Ms. L.’s abnormal fMRI. (Pl.’s
Reply 13, Doc. No. 33.) This is not true. Dr. McAllister considered the fMRI but gave it little
weight. (See R. 1227 (noting fMRI testing is “not utilized in the current standard practice of
medicine” and is of limited significance).)

                                                 32
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2555 Page 33 of 35




impairment; her daily functioning and recreational activities that are inconsistent with her self-

reported symptoms; her return to work, in some capacity, for more than a year after the accident;

the nature of her treatment given her self-reported symptoms; and the typical expectation that

brain injuries gradually improve over time. The possibility of a different, but logical, decision

based on the evidence is not enough to overturn United’s conclusion here. Adamson, 455 F.3d at

1212 (“[T]here is no requirement that the basis relied upon be the only logical one or even the

superlative one.”).

       Ms. L.’s criticisms of the reviewing physician’s reports are not enough to show United

acted arbitrarily and capriciously. 20 In Matthews v. Hartford Life & Accident Insurance

Company, for example, the court acknowledged disagreement between the treating physician and

reviewing physicians’ opinions. No. 1:14-cv-94-TS, 2015 U.S. Dist. LEXIS 76623, at *9–10,

16–17 (D. Utah June 12, 2015) (unpublished). Observing that the reviewing physician reports

were “thorough, detailed, and reasoned,” id. at *16, the court found the disagreement between

physicians immaterial given the substantial evidence standard, id. at *18. Similarly, here, the

medical reviewers who looked at Ms. L.’s claim considered the records and opinions of her

treating providers in a detailed, careful, well-reasoned manner. There is no requirement that



20
   Ms. L. argues her case is like that of Foust v. Lincoln National Life Insurance Company, 416
F. Supp. 3d 1319 (D. Utah 2019). (Pl.’s Mot. 37, Doc. No. 25.) There, the district court
concluded the defendant’s denial of long-term disability benefits lacked support under the
substantial evidence standard. Foust, 416 F. Supp 3d at 1330. It found error in the defendant’s
failure to explain why unrebutted findings were “incorrect or would not prevent [the plaintiff]
from working.” Id. at 1332. This case is different because the evidence Ms. L. presented was
considered and rebutted by independent medical examiners. Ms. L.’s other cited case, Meiri v.
Hartford Life & Accident Insurance Company, is unhelpful because it was analyzed under a de
novo standard of review. No. 16-cv-00103-JST, 2017 U.S. Dist. LEXIS 115224, at *34 (N.D.
Cal. July 24, 2017) (unpublished).
                                                 33
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2556 Page 34 of 35




United’s decision be the only logical conclusion from the evidence presented; ERISA only

requires the decision to “reside[] somewhere on a continuum of reasonableness—even if on the

low end.” Adamson, 455 F.3d at 1212 (internal quotations omitted). United’s decision more

than meets this burden.

       D. Whether United’s Denial of Long-Term Benefits After Approving Short-Term
          Benefits was Arbitrary and Capricious

       Ms. L. argues United’s decision to grant STD benefits and then deny LTD benefits

“while looking at essentially the same evidence” is arbitrary and capricious. (Pl.’s Reply 1–2,

Doc. No. 33.) Ms. L.’s argument fails on its face. United had no obligation to approve long-

term disability benefits just because it approved short-term disability benefits. To evaluate the

LTD benefits decision, United obtained significant additional information—notably, medical

evaluations by Dr. Gordon, Dr. Drag, Dr. McAllister, Dr. Chilungu, and Dr. Duff—all of whom

either questioned Ms. L.’s claimed limitations or assessed her functioning as inconsistent with a

finding of disability. (R. 458–64, 469–81, 1225–1229, 1261–64, 1337–48.) The court finds no

abuse of discretion in United’s decision to deny LTD benefits after paying STD benefits.




                                                34
Case 2:18-cv-00848-DAO Document 37 Filed 09/23/20 PageID.2557 Page 35 of 35




   IV.      CONCLUSION

         For these reasons, the court GRANTS United’s Motion for Summary Judgment (Doc.

No. 24), DENIES Ms. L.’s Motion for Summary Judgment (Doc. No. 25), and enters summary

judgment in favor of United and against Ms. L. on her claim.

         DATED this 23rd of September, 2020.

                                                    BY THE COURT:



                                                    ________________________
                                                    Daphne A. Oberg
                                                    United States Magistrate Judge




                                               35
